Detailed Action
This office action is for US application number 16/834,531 evaluates the claims as filed on June 16, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Kimsey, Daniels, Rogers, Atkin, and Zach teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Kimsey, Daniels, and Rogers do not disclose a mounting block arranged between a main body and a quick connect and that the Office acknowledges that Kimsey does not disclose a mounting block or a quick connect much less the structure arrangements amongst these claim features (Remarks p. 7-8), Examiner disagrees. As noted below and on p. 8-9 of the final office action dated April 15, 2022, Kimsey discloses a mounting rod 24 that has a connection shown in Fig. 1 to handle 22/28/30 but is silent to the mounting rod being a mounting block and the connection being a quick connect. The teachings and motivations of Daniels and Rogers are subsequently provided below and on p. 9-10 of the final office action dated April 15, 2022 that teach modifying or clarifying that the mounting rod is a mounting block and the connection is a quick connect. That is, the office action does not assert that Kimsey does not disclose the structure arrangements of the mounting rod and connection as evidenced by review of the p. 8-9 of the final office action dated April 15, 2022 but as is argued by Applicant. Instead, as shown by Kimsey in Figs. 1 and 2, mounting rod 24 is clearly shown to be positioned between the main body (right portion of 16 as shown in Fig. 2) and the connection to handle 22/28/30 as claimed.
With regards to Applicant’s argument that Daniels does not disclose a mounting block arranged between a main body and a quick connect (Remarks p. 7), Examiner notes that such has not been asserted and is therefore moot. Instead, such is disclosed by Kimsey as detail above and below.
With regards to Applicant’s argument that Rogers does not disclose a mounting block arranged between a main body and a quick connect (Remarks p. 8), Examiner notes that such has not been asserted that Rodgers teaches the arrangement and is therefore moot. Instead, such is disclosed by Kimsey as detail above and below. 
With regards to Applicant’s argument that Atkin does not disclose each and every feature of the mounting block of claim 1 (Remarks p. 8), Examiner notes that such has not been asserted and is therefore moot. Instead, such is disclosed by the combination of Kimsey, Daniels, and Rogers as detail above and below. 
With regards to Applicant’s argument that Zach does not disclose each and every feature of the mounting block of claim 1 (Remarks p. 9), Examiner notes that such has not been asserted and is therefore moot. Instead, such is disclosed by the combination of Kimsey, Daniels, and Rogers as detail above and below. 
With regards to Applicant’s argument with regards to claims 2 and 19 that the axis of the throughhole of Zach as shown by the dashed lines within element 10 is not coaxial with the axis of Zach’s entire device and therefore Zach fails to disclose that the through hole is positioned along the longitudinal axis of the main body (Remarks p. 10), Examiner notes that the axis of the throughhole being coaxial with the axis of an entire device is not claimed and thus this argument is moot. It is also unclear as to how ‘entire device’ correlates to the claimed invention. Instead, what is claimed is that the through hole is positioned along the longitudinal axis of the main body, which as detailed below and on p. 15 of the final office action dated April 15, 2022, is shown in Figs. 8 and 9 as the throughhole is positioned/located such that it is along a portion of the longitudinal axis of the main body.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/908,223, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/908,223 fails to provide adequate support for the handle of claims 1-13 and 20-24 and the implant, fastener, and force of claim 19. Thus, claims 1-13 and 19-24 are considered as of the instant filing date of March 30, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 20, 22, and 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 20 is/are unclear with regards to the main body includes a proximal end in lines 1-2 that is in addition to the proximal end of the main body of claim 1 line 5. Claim(s) 20 is/are unclear also with regards to a distal end of the main body in line 2 that is in addition to the distal end of the main body of claim 1 line 8. Examiner is interpreting this as referring to, and suggests amending as, “wherein the main body includes [[a]]the proximal end having an overall width greater than [[a]]the distal end of the main body.”.
Claim(s) 22 is/are unclear with regards to a proximal end of the main body in line 6 that is in addition to the proximal end of the main body of line 4. Examiner is interpreting this as referring to, and suggests amending as, “a quick connect about [[a]]the proximal end of the main body,”.
Claim(s) 22 is/are unclear with regards to a distal end of the main body in line 9 that is in addition to the distal end of the main body lines 4-5. Examiner is interpreting this as referring to, and suggests amending as, “an L-shaped connector about [[a]]the distal end of the main body,”.
Claim(s) 23 recites/recite the limitation "the proximal end to the distal end of the main body " in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “tapers from [[the]]a proximal end to [[the]]a distal end of the main body,”.
Claim(s) 23 is/are unclear with regards to a proximal end of the main body in line 7 that is in addition to the proximal end of the main body of lines 5-6. Examiner is interpreting this as referring to, and suggests amending as, “a quick connect about [[a]]the proximal end of the main body,”.
Claim(s) 23 is/are unclear with regards to a distal end of the main body in line 10 that is in addition to the distal end of the main body line 6. Examiner is interpreting this as referring to, and suggests amending as, “an L-shaped connector about [[a]]the distal end of the main body,”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimsey (US 4,993,410) in view of Daniels et al. (US 2009/0112219) and Rogers et al. (US 6,709,439, hereinafter “Rogers”).
As to claims 1, 3, 4, and 11-13, Kimsey discloses an implant extractor assembly (10, Figs. 1-5, abstract, col. 4 line 60 – col. 5 line 35) comprising: a handle (28, 22, 30); and a mount (24, 16, 18) capable of connecting to the handle (Fig. 1), the mount including: a main body (right portion of 16 as shown in Fig. 2, Figs. 1 and 2), a connection (Fig. 1) about a proximal end of the main body (Fig. 1), a mounting rod (24) between the main body and the connection (Figs. 1 and 2) and capable of matingly engaging a correspondingly configured tool (36, 38, 34, Fig. 1), and an L-shaped connector (left portion of 16 as shown in Fig. 2, Fig. 2) about a distal end of the main body (Fig. 1), the L-shaped connector including a through hole (54, Figs. 1 and 4) having a longitudinal axis (C) transverse to a longitudinal axis of the main body (A, Figs. 1, 2, and 4). As to claim 3, Kimsey discloses a fastener (18s, Figs. 1-4) capable of use for extending through the though hole (Figs. 1-4). As to claim 4, Kimsey discloses that the longitudinal axis of the through hole is at an angle of about 20[Symbol font/0xB0] to 50[Symbol font/0xB0] from the longitudinal axis of the main body (Figs. 2 and 4). As to claim 11, Kimsey discloses that a longitudinal axis of the handle is parallel to a longitudinal axis of the main body (Figs. 1 and 2). As to claim 12, Kimsey discloses that a longitudinal axis of the handle is coaxial to a longitudinal axis of the main body (Figs. 1 and 2). As to claim 13, Kimsey discloses that the handle includes a cooperating connection (Fig. 1) capable of use for operatively engaging the connection of the main body (Fig. 1).
Kimsey is silent to the connection being a quick connect and the mounting rod being a mounting block. As to claim 13, Kimsey is silent to the handle connection being a quick connect.
Daniels teaches a similar implant extractor assembly (30, Figs. 3-8 and 10, abstract) comprising: a handle (39, 36, 38, 42, Fig. 6); and a mount (34, Figs. 4B and 7) capable of connecting to the handle (Figs. 3 and 8, ¶s 31 and 36), the mount including: a main body (central portion for 34 as shown in Fig. 4B), a quick connect (50, 51a, Fig. 4B, ¶s 31 and 36) about a proximal end of the main body (Figs. 3, 4B, 7, and 8, ¶s 31 and 36), and an L-shaped connector (52, 54) about a distal end of the main body (Figs. 3, 4B, 7, and 8), the L-shaped connector including a through hole (Fig. 4B). As to claim 13, Daniels teaches that the handle includes a cooperating quick connect (42, 48, 38, Fig. 4A, ¶s 31 and 36) capable of use for operatively engaging the quick connect of the main body (Figs. 3, 4B, 7, and 8, ¶s 31 and 36).
Rogers teaches a similar impacting instrument (Figs. 1-7) comprising: a handle (14); and a mount (12, 80) capable of connecting to the handle (Fig. 6), the mount including: a main body (12), a mounting block (80, col. 5 lines 47-52 discloses that 80 may be cylindrical, square and the like, and slidably disposed through 12 and 14, col. 6 lines 1-6 discloses that the ends of 80 are threaded), and a connector (34, 104, 22) at a distal end of the main body.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify/clarify the connection between the handle and the main body as disclosed by Kimsey to be a quick connect structure as taught by Daniels in order to provide a known locking mechanism for coupling a handle to a shaft in an extraction device (Daniels ¶31, abstract, Figs. 3, 4B, 7, and 8). It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention modify the cross-sectional shape of the mounting rod and corresponding passage through sliding weight 14 as disclosed by Kimsey to be square as taught by Rogers, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a slidably disposed structure for easy axial movement therealong (Rogers col. 5 lines 51-52; Kimsey col. 3 lines 28-30). 

As to claims 14-18, Kimsey discloses a mount (24, 16, 18, Figs. 1-5) capable of use for an implant extractor assembly (10, Figs. 1-5, abstract, col. 4 line 60 – col. 5 line 35) with a handle (28, 22, 30), the mount comprising: a main body (right portion of 16 as shown in Fig. 2, Figs. 1 and 2), a connection (Fig. 1) about a proximal end of the main body (Fig. 1), a mounting rod (24) between the main body and the connection (Figs. 1 and 2), wherein a proximal end of the main body (upper portion of the main body as shown in Figs. 1 and 2) defines a flange (portion defining surface 42, in as much as Applicant’s) extending from the mounting rod (Fig. 2, in as much as Applicant’s); and an L-shaped connector (left portion of 16 as shown in Fig. 2, Fig. 2) about a distal end of the main body (Fig. 1), the L-shaped connector including a through hole (54, Figs. 1 and 4) having a longitudinal axis (C) transverse to a longitudinal axis of the main body (A, Figs. 1, 2, and 4). As to claim 15, Kimsey discloses the mounting rod adjacent the connection (Fig. 1). As to claim 16, Kimsey discloses that the mounting rod is between the connection and the L-shaped connector (Fig. 1). As to claim 18, Kimsey discloses that the longitudinal axis of the through hole is at an angle of about 20[Symbol font/0xB0] to 50[Symbol font/0xB0] from the longitudinal axis of the main body (Figs. 2 and 4). 
Kimsey is silent to the connection being a quick connect and the mounting rod being a mounting block. As to claim 17, Kimsey is silent to the mounting head is polygonal shaped.
Daniels teaches a similar mount capable of use for an implant extractor assembly (30, Figs. 3-8 and 10, abstract) with a handle (39, 36, 38, 42, Fig. 6), the mount comprising: a main body (central portion for 34 as shown in Fig. 4B), a quick connect (50, 51a, Fig. 4B, ¶s 31 and 36) about a proximal end of the main body (Figs. 3, 4B, 7, and 8, ¶s 31 and 36), and an L-shaped connector (52, 54) about a distal end of the main body (Figs. 3, 4B, 7, and 8), the L-shaped connector including a through hole (Fig. 4B). 
Rogers teaches a similar impacting instrument (Figs. 1-7) comprising: a handle (14); and a mount (12, 80) capable of connecting to the handle (Fig. 6), the mount including: a main body (12), a mounting block (80, col. 5 lines 47-52 discloses that 80 may be square and the like, and slidably disposed through 12 and 14, col. 6 lines 1-6 discloses that the ends of 80 are threaded), and a connector (34, 104, 22) at a distal end of the main body. As to claim 17, Rogers teaches that the mounting block comprises a mounting head that is polygonal shaped (Figs. 1, 4, and 5, col. 5 lines 47-52 discloses that such is square).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify/clarify the connection between the handle and the main body as disclosed by Kimsey to be a quick connect structure as taught by Daniels in order to provide a known locking mechanism for coupling a handle to a shaft in an extraction device (Daniels ¶31, abstract, Figs. 3, 4B, 7, and 8). It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention modify the cross-sectional shape of the mounting rod and corresponding passage through sliding weight 14 as disclosed by Kimsey to be square as taught by Rogers, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a slidably disposed structure for easy axial movement therealong (Rogers col. 5 lines 51-52; Kimsey col. 3 lines 28-30).

Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kimsey, Daniels, and Rogers in view of Atkin et al. (US 2021/0228378, hereinafter “Atkin”).
As to claims 5-10, the combination of Kimsey, Daniels, and Rogers discloses the invention of claim 1 as well as the handle portion (Kimsey 30) serving as a striking head (Kimsey col. 5 line 30) for hammerhead (Kimsey 36, Fig. 1) and the mount surface (42) being a striking shoulder (Kimsey col. 3 line 52-54) for hammerhead (Kimsey 38, Fig. 1). As to claim 6, the combination of Kimsey, Daniels, and Rogers discloses that the striking surfaces extend substantially perpendicular to the longitudinal axis of the main body (Kimsey Fig. 2). As to claim 7, the combination of Kimsey, Daniels, and Rogers discloses that the mounting block includes a pair of opposing flats (Kimsey Figs. 1, 4, and 5) adjacent the quick connect (Kimsey Figs. 1, 4, and 5) capable of use for engaging the strike plate (Kimsey Figs. 1, 4, and 5). As to claim 8, the combination of Kimsey, Daniels, and Rogers discloses that the main body includes a plateau (Kimsey 42) capable of use for engaging the strike plate (Kimsey col. 3 line 52-54). As to claim 9, the combination of Kimsey, Daniels, and Rogers discloses that the mounting block (Kimsey 24, Rogers col. 5 lines 47-52) is capable of use for receiving the strike plate (Kimsey col. 3 lines 52-54). As to claim 10, the combination of Kimsey, Daniels, and Rogers discloses that the mounting block is polygonal shaped (Kimsey Figs. 1, 4, and 5, Rogers col. 5 lines 47-52).
The combination of Kimsey, Daniels, and Rogers is silent to a strike plate extendable from the mount. As to claim 6, the combination of Kimsey, Daniels, and Rogers is silent to the strike plate extends substantially perpendicular to the longitudinal axis of the main body.
Atkin teaches a similar implant extractor assembly (Figs. 5 and 6, ¶104) comprising: a handle (300); and a mount (212) capable of connecting to the handle (Figs. 5 and 6, ¶135), the mount including: a main body (214), a quick connect (216, Figs. 5 and 6, ¶s 131 and 132) about a proximal end of the main body (Figs. 5 and 6); further comprising a strike plate (400) capable of extending from the mount (as defined, Figs. 5 and 6) and removably secured to the shaft of the mount (¶s 135 and 136). As to claim 6, Atkin teaches that the strike plate extends substantially perpendicular to a longitudinal axis of the main body (Fig. 6).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the striking surfaces that are struck by the hammerheads as disclosed by the combination of Kimsey, Daniels, and Rogers by adding a removably secured strike plate as taught by Atkin in order to predictably transmit the force from the hammer strikes (¶108) to repeatedly disrupt the implant/bone interface (bone bridge) of an osseointegrated implant (Atkin ¶108). That is, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the striking surfaces that are struck by the hammerheads as disclosed by the combination of Kimsey, Daniels, and Rogers by adding a removably secured strike plate as taught by Atkin since constructing a formerly integral structure in various elements involves only routine skill in the art and such are known alternative constructions (Atkin ¶s 133-136). 

Claim(s) 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimsey, Daniels, and Rogers in view of Zach (EP 0788773 and corresponding machine translation as cited on the PTO-892 dated December 15, 2021).
As to claim 2, the combination of Kimsey, Daniels, and Rogers discloses the invention of claim 1.
The combination of Kimsey, Daniels, and Rogers is silent to the through hole is positioned along the longitudinal axis of the main body. 
Zach teaches a similar assembly (Figs. 1, 4, 5, 8, and 9) comprising: a handle (4); and a mount (10, 6, Figs. 8 and 9) capable of connecting to the handle (Fig. 1), the mount including: a main body (upper portion of 6 as shown in Fig. 1), a connection about a proximal end of the main body (Fig. 1), and an L-shaped connector (10, lower portion of 6 as shown in Fig. 1) about a distal end of the main body (Figs. 8 and 9), the L-shaped connector including a through hole (hole shown with dashed lines in Figs. 8 and 9 and shown containing screw/threaded pin 70/74) having a longitudinal axis (vertical as shown in Figs. 8 and 9) transverse to a longitudinal axis of the main body (along 6, vertical as shown in Fig. 1, Figs. 1, 8 and 9), wherein the through hole is positioned along the longitudinal axis of the main body (Figs. 8 and 9). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the L-shaped connector as disclosed by the combination of Kimsey, Daniels, and Rogers the L-shaped connector as taught by Zach in order to connect to an implant with a different corresponding connection structure (Zach Figs. 1, 4, 5, 8, and 9, T¶s 13 and 15).

As to claim 19, the combination of Kimsey, Daniels, and Rogers discloses the invention of claim 14 as well as a method (Kimsey Figs. 1-5, abstract, col. 4 line 60 – col. 5 line 35) capable of use for removing an implant from a patient (Kimsey Figs. 1-5, abstract, col. 4 line 60 – col. 5 line 35) comprising: positioning the mount of claim 14 over an implant (Kimsey 20) having a shaft (Kimsey 44) implanted within a patient (Kimsey femur 100 shown in Fig. 2, Fig. 2); aligning the longitudinal axis of the mount to be substantially colinear with a longitudinal axis of the implant (Kimsey Figs. 2-4); inserting a fastener (Kimsey 18s, Figs. 1-4) through the through hole of the mount (Kimsey Fig. 4); and applying a proximally directed force to the mount (Kimsey Figs. 1-5, col. 5 lines 27-33).
The combination of Kimsey, Daniels, and Rogers is silent to inserting the fastener into the implant.
Zach teaches a similar mount (10, 6, Figs. 8 and 9) capable of use with an assembly (Figs. 1, 4, 5, 8, and 9) with a handle (4), the mount comprising: a main body (upper portion of 6 as shown in Fig. 1), a connection about a proximal end of the main body (Fig. 1), and an L-shaped connector (10, lower portion of 6 as shown in Fig. 1) about a distal end of the main body (Figs. 8 and 9), the L-shaped connector including a through hole (hole shown with dashed lines in Figs. 8 and 9 and shown containing screw/threaded pin 70/74) having a longitudinal axis (vertical as shown in Figs. 8 and 9) transverse to a longitudinal axis of the main body (along 6, vertical as shown in Fig. 1, Figs. 1, 8 and 9), a method (Figs. 1, 4, 5, 8, and 9, T¶s 13, 15, and 18) comprising: positioning the mount over an implant (Figs. 1, 4, 5, 8, and 9, T¶s 13, 15, and 18) having a shaft implanted within a patient (Figs. 1, 4, 5, 8, and 9, T¶s 13, 15, and 18); aligning the longitudinal axis of the mount to be substantially colinear with a longitudinal axis of the implant (Figs. 1, 4, 5, 8, and 9, T¶s 13, 15, and 18); inserting a fastener (70/74, T¶18) through the through hole of the mount and into the implant (Figs. 1, 4, 5, 8, and 9, T¶s 13, 15, and 18).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the L-shaped connector as disclosed by the combination of Kimsey, Daniels, and Rogers the L-shaped connector as taught by Zach in order to connect to an implant with a different corresponding connection structure (Zach Figs. 1, 4, 5, 8, and 9, T¶s 13 and 15). 

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775